Citation Nr: 1731567	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-28 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to higher staged initial ratings for degenerative disc disease of the lumbar spine with scar, currently evaluated as 10 percent from June 30, 2008 through April 1, 2012, and 20 percent therefrom.  

2.  Entitlement to higher staged initial ratings for left lower sciatica, currently evaluated as 10 percent disabling from June 30, 2008 through April 1, 2012 and 40 percent therefrom.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1976 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's claims file is currently under the jurisdiction of the Atlanta, Georgia RO.

The Veteran was scheduled to present testimony during a videoconference hearing before a Veterans Law Judge in December 2016.  However, the Veteran failed to report for the hearing.  As the record does not contain explanation as to why the Veteran failed to report for the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

In a June 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's low back disability to 20 percent disabling, effective April 2, 2012 and for his left lower sciatica to 40 percent disabling, effective April 2, 2012.  As the higher staged initial ratings did not satisfy the appeal in full, the issues remain on appeal and have been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the matters noted above, the Veteran has appealed his claims for entitlement to service connection for a right knee disability and entitlement to a total disability rating based on individual unemployability (TDIU).  The electronic record indicates that the AOJ is taking action on these issues.  Although the matters are within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time.  If the matters are not resolved in the Veteran's favor, the RO will certify the matters to the Board, which will undertake appellate review of the RO's action.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the issues on appeal.  The Veteran was provided a VA examination relating to the above disabilities in April 2012, over five years ago.  In the December 2016 Appellant's Brief, the Veteran' representative essentially asserts that the Veteran' service-connected lumbar spine disability and service-connected left lower sciatica have worsened since that time.  Indeed, a review of the record reveals that the Veteran underwent left knee and left leg surgery in November 2014.  There is no indication of the Veteran's level of functioning since that surgery.  As such, the April 2012 VA examination is no longer sufficient to assess the Veteran's current level of functioning.  In light of the medical evidence of record and the assertions in the December 2016 Appellant's Brief, a new VA examination is required so that the current nature and severity of the Veteran's service-connected lumbar spine disability and service-connected left lower sciatica may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a Veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination). 

In addition, in a statement received by VA in July 2014, the Veteran stated he is being treated at the Central Alabama Veterans Health Care System in Columbus, Georgia for his service-connected disabilities.  Therefore, there are likely outstanding VA treatment records relevant to the Veteran's service-connected disabilities.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, on remand, updated VA treatment records, to include from the Central Alabama Veterans Health Care Systems in Columbus, Georgia, must be obtained and associated with the record.       

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records, to include from the Central Alabama Veterans Health Care System in Columbus, Georgia, and associate the records with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine disability with scar.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the service-connected lumbar spine disability with scar.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address the following:  

a)  Perform range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  The examiner should note that such testing was completed.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

b)  Address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should indicate any additional functional impairment or loss in degrees, if possible.

c)  Provide a description of the associated service-connected scar, to include the size, nature, and any associated functional impairment.

d)  Provide a description of the functional impact of the Veteran's service-connected lumbar spine disability, to include a description of how the disability affects or likely affects his ability to perform work and work-like tasks.  For example, indicate the extent to which the disability affects his ability to sit, stand, and/or walk; lift and/or carry; and perform postural activities such as bending, kneeling, and crouching.  

3.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected left lower sciatica associated with degenerative disc disease of the lumbar spine with scar.  The claims folder must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  The examiner must address the following:  

a)  The examiner should indicate whether any paralysis is complete or incomplete.  In addition, address whether any incomplete paralysis is mild, moderate, or severe.  

b)  Provide a description of the functional impact of the Veteran's service-connected left lower sciatica, to include a description of how the disability affects or likely affects his ability to perform work and work-like tasks.  For example, indicate the extent to which the disability affects his ability to sit, stand, and/or walk; lift and/or carry; and perform postural activities such as bending, kneeling, and crouching.  


4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




